Citation Nr: 1341837	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  13-13 189	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether the Veteran had qualifying service to establish basic legal entitlement to VA nonservice-connected death pension benefits.

2.  Entitlement to dependency and indemnity compensation (DIC)/service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had recognized active service with the USCG Reserve and Merchant Marine from September 27, 1943 to October 18, 1943 and July 7, 1945 to August 15, 1945.  (He also had subsequent service in the Merchant Marines from August 16, 1945 to December 31, 1946.)  He died in March 2002.  The appellant is his widow.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decisional letter by the Department of Veterans Affairs (VA) Regional Office & Insurance Center (RO) in Philadelphia, Pennsylvania that denied her DIC, death pension, and accrued benefits.  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record (on Virtual VA).  At the hearing, the appellant was advised of the evidentiary requirements for her claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of entitlement to DIC is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if action on her part is required.


FINDINGS OF FACT

The Veteran did not have 90 days or more of active duty (including in wartime) service, and was not discharged from service for a service-connected disability.
CONCLUSION OF LAW

As the Veteran did not have qualifying service, the threshold legal requirement for establishing entitlement to VA nonservice-connected death pension benefits is not met.  38 U.S.C.A. § 101, 1110, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.6, 3.7, 3.17 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.   The facts in the matter are not in dispute.  Resolution of the appeal is dependent on application of governing law and regulation to the facts shown.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) at 69 Fed. Reg. 25180 (2004) (VCAA notice is not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating her claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The appellant, in pertinent part, seeks entitlement to VA nonservice-connected death pension benefits.   She contends that all of the Veteran's service in the Merchant Marine (specifically including from September 1945 to December 1946) should be considered active duty service.  See October 2013 VA Form 21-4138, Statement in Support of Claim, and October 2013 Travel Board Hearing transcript.  

The Veteran's Certificate of Death shows that he died on March [redacted], 2002 due to amyotrophic lateral sclerosis. 

A GSA Form 6954, Certification of Military Service, issued in August 1971 shows that the Veteran was a member of the United States Coast Guard Reserve from September 27, 1943 to October 18, 1943 and his last grade, rank or rating was Apprentice Seaman.  

A DD Form 214, Certificate of Release or Discharge from Active Duty, issued in August 1992 shows active duty USCG-Merchant Marine service (as a radio operator) from July 7, 1945 to August 15, 1945.  The remarks section notes that the document was issued under the provisions of Public Law 95-202 and administratively establishes active duty for the purposes of VA benefits.  

A DD Form 214 issued in November 2011 shows active duty USCG-Merchant Marine service (as a radio officer/operator) from August 16, 1945 to December 31, 1946 [it is noted in block 12d that the Veteran had 1 day of prior active service].  The remarks section notes that the document was issued under Public Law 105-368 and administratively establishes active duty service (from ship date on August 16, 1945 to discharge date on August 27, 1945) solely for benefits under Chapter 23 (relating to burial benefits) and Chapter 24 (relating to interment benefits).  The remarks section further notes that the periods of service shown in block 12d "records service previously determined under Public Law 95-202 to establish active duty service for the purposes of VA benefits".  A continuation of this certification lists the dates of service and the names of the vessels on which the Veteran served from September 12, 1945 to December 31, 1946.  The November 2011 DD 214 notes that "[p]revious editions are obsolete."  

A December 2010 response from the United States Coast Guard to the appellant's request for information regarding the Veteran's service as a merchant mariner notes that a review of his service records documented "sea service between August 16, 1945 and December 31, 1946" which qualified the Veteran to be issued a "DD 214 under Public Law 105-368, the Veterans Programs Enhancement Act of 1998, which provides only burial and interment benefits."  

In April 2012, the appellant submitted employment information for the Veteran from 1942 to 1946 obtained from the Social Security Administration.  

Legal Criteria and Analysis

The law authorizes payment of nonservice-connected death pension benefits to the surviving spouse of a Veteran of a war who had the requisite service (if the surviving spouse meets income and net worth limitation requirements).  38 U.S.C.A. § 1541; 38 C.F.R. § 3.2. 

The Secretary shall pay pension for nonservice-connected disability or death for service to the surviving spouse of each Veteran of a period of war who met the service requirements prescribed in section 1521(j) of title 38, U.S. Code, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541 (West 2002).

The term 'veteran' means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6.  Service in the active military, naval, or air service includes service in the United States Armed Forces.  See 38 U.S.C.A. § 101(10) (Armed Forces defined as the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof).  The Merchant Marines is not included in the statutory definition of Armed Forces.

The provisions of the Veterans Programs Enhancement Act of 1998, Pub. L. No. 105-368, provide that Merchant Mariners who served after August 15, 1945, are eligible for certain VA benefits (not including VA compensation or pension benefits).  See also M21-1MR, Part III, Subpart iii, Chapter 2, Section F, topic 36 (recognizing that Merchant Mariners served under the Army Transportation Service).  Thus, the Veteran's service from August 16, 1945 to December 31, 1946 is recognized as active duty World War II service only for those limited benefits allowed under Public Law 105-368 (i.e., burial and internment benefits which, according to the appellant's July 2012 substantive appeal (VA Form 9) have been issued by VA).  

Under Public Law No. 95-202, § 40, 91 Stat. 1433, 1449-50 (1977), service of American Merchant Marines in Oceangoing Service, as well as Civil Service crew members aboard U.S. Army Transport Service and Naval Transportation Service vessels, during the period from December 7, 1941 to August 15, 1945, is considered "active duty for the purposes of all laws administered by the Secretary of Veterans Affairs".  See 53 Fed. Reg. 2775 (1988); see also 38 C.F.R. § 3.7(x)(15); Pacheco v. West, 12 Vet. App. 36, 37 (1998).  The August 1992 DD 214 shows 39 days of active duty service (from July 7, 1945 to August 15, 1945) under the provisions of Public Law 95-202 and the November 2011 DD 214 (which renders the August 1992 DD Form 214 "obsolete") shows 1 day of active duty service under the provisions of Public Law 95-202.  [The Board observes that it is not entirely clear from the document in the record that the Veteran's Coast Guard Reserve service from September 27, 1943 to October 18, 1943, was not active duty service, but was temporary Coast Guard Reserve service for training, the matter is moot, as the total number of days of such service was 22 (far short of the additional active duty service required to bring the total wartime service to 90 days).]  

A veteran meets the service requirements of 38 U.S.C.A. § 1521 if the veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more, and such service began or ended during a period of war; (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j), 38 C.F.R. §§ 3.3, 3.17.  A period of war, in pertinent part, includes World War II, from December 7, 1941 through December 31, 1946, inclusive.  38 U.S.C.A. § 101(8); 38 C.F.R. § 3.2. 

A claim for nonservice-connected pension benefits by a claimant where service department records fail to show threshold eligibility lacks legal merit or legal entitlement and must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The appellant argues that the Veteran's service in the Merchant Marine from August 16, 1945 to December 31, 1946 was during a period of war, and in excess of ninety days.  However, as noted above, active military service for American Merchant Marines is defined in 38 C.F.R. § 3.7(x)(15) and limits such status to Oceangoing Service from December 7, 1941, to August 15, 1945.  On this point, the regulation is dispositive.  The Veteran's only certified Oceangoing service in the Merchant Marine during this period was from July 7, 1945 to August 15, 1945.  As such period is less than 90 days, the Board finds that the Veteran did not have qualifying service and the appellant does not meet the basic eligibility requirements for VA nonservice-connected death pension benefit.  38 U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. § 3.3.  As the law is dispositive on the critical question (i.e., which of the Veteran's service is qualifying for the benefit sought), the claim for VA death pension must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426,430 (1994).  


ORDER

The appeal to establish basic eligibility for nonservice-connected VA death pension benefits is denied.


REMAND

The Board recognizes that the appellant is of advanced age; nonetheless, a review of the record found that under governing caselaw further development is required to comply with VA's duty to assist the appellant in the development of the facts pertinent to her claim.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that proper VCAA notice for DIC claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. 

Letters in October 2009 and March 2011 explained the evidence necessary to substantiate the appellant's claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  These letters provided general instructions for substantiating a DIC claim; however, they do not comport with the notice requirements outlined by the Court in Hupp; specifically, the appellant was not advised that the Veteran did not have any service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO must send the appellant a notice letter providing her the notice required in claims for DIC under Hupp v. Nicholson, 21 Vet. App. 342 (2007), specifically notifying her that the Veteran had not established service connection for any disability, and advising her of the evidence and information required to substantiate a DIC claim based on any conditions not yet service-connected.  She should have ample opportunity to respond; if any further development is indicated (based on her response(s)), the RO should arrange for such development.

2.  The RO should then review the record and readjudicate the matter of service connection for the cause of the Veteran's death/entitlement to DIC.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


